UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2020


RELIASTAR LIFE INSURANCE COMPANY,

                Plaintiff - Appellee,

          v.

JOHN B. LASCHKEWITSCH,

                Defendant - Appellant.



                            No. 14-2182


RELIASTAR LIFE INSURANCE COMPANY,

                Plaintiff - Appellee,

          v.

JOHN B. LASCHKEWITSCH,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Terrence W. Boyle,
District Judge. (5:13-cv-00210-BO)


Submitted:   February 27, 2015            Decided:   March 11, 2015


Before WILKINSON, KING, and AGEE, Circuit Judges.
Affirmed by unpublished per curiam opinion.


John B. Laschkewitsch, Appellant Pro Se. Christopher J. Blake,
NELSON MULLINS RILEY & SCARBOROUGH, LLP, Raleigh, North
Carolina; Hutson Brit Smelley, EDISON MCDOWELL & HETHERINGTON,
LLP, Houston, Texas, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      John B. Laschkewitsch appeals the district court’s orders

granting summary judgment to ReliaStar Life Insurance Company

(“ReliaStar”) in his civil action, denying his motion to amend,

and granting costs and attorney’s fees to ReliaStar.                       On appeal,

Laschkewitsch     asserts    multiple        errors       by     the   district      court

related   to   the     admission   of    evidence,         fraud,      contestability,

unfair trade and settlement practices, and breach of contract.

We affirm.

      We review a district court’s grant of summary judgment de

novo, applying the same legal standards as the district court

and viewing the evidence in the light most favorable to the

nonmoving party.        Walker v. Mod-U-Kraf Homes, LLC, 775 F.3d 202,

208 (4th Cir. 2014).             The district court must enter summary

judgment “against a party who fails to make a showing sufficient

to   establish    the    existence      of    an       element    essential     to   that

party’s case, and on which that party will bear the burden of

proof at trial.”         Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).

      “Where     the    record   taken       as    a    whole     could   not   lead    a

rational trier of fact to find for the non-moving party, there

is no genuine issue for trial.”               Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal quotation

marks omitted).         “The nonmoving party cannot create a genuine

                                         3
issue of material fact through mere speculation or the building

of one inference upon another,” Othentec Ltd. v. Phelan, 526

F.3d     135,    140    (4th     Cir.         2008)     (internal       quotation      marks

omitted),       and   “cannot    defeat        summary        judgment    with    merely   a

scintilla of evidence,” Am. Arms Int’l v. Herbert, 563 F.3d 78,

82 (4th Cir. 2009).              Rather, it “must produce some evidence

(more than a scintilla) upon which a jury could properly proceed

to find a verdict for the party producing it, upon whom the onus

of proof is imposed.”            Othentec Ltd., 526 F.3d at 140 (internal

quotation marks omitted).

       We have reviewed the record and the parties’ briefs, and we

conclude that the district court did not err.                            Accordingly, we

affirm    for    the    reasons      stated        by   the     district     court.      See

ReliaStar Life Ins. Co. v. Laschkewitsch, No. 5:13-cv-00210-BO

(E.D.N.C.       May     28,     2014      &     Sept.         25,   2014).        We     deny

Laschkewitsch’s motion to submit new evidence and dispense with

oral   argument        because      the    facts        and    legal     contentions     are

adequately      presented      in    the      materials        before    this    court   and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                               4